          Case 2:20-cv-00131-LPR Document 3 Filed 06/16/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

RON ARCHIBALD                                                                     PETITIONER
Reg. # 35916-001


v.                              Case No. 2:20-cv-131-LPR-BD


DEWAYNE HENDRIX, Warden,                                                         RESPONDENT
Federal Correctional Institution,
Forrest City, Arkansas

                                         JUDGMENT

       Pursuant to the Order entered on June 16, 2020, it is considered, ordered, and adjudged that

this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 16th day of June 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
